Citation Nr: 0427082	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the feet 
and leg, as secondary to service-connected flat feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from July 1941 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran maintains that he developed arthritis of his feet 
and leg as secondary to his service-connected flat feet.  
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

The report of a February 2002 VA examination shows a 
diagnosis of degenerative joint disease of the right ankle.  
The examiner did not provide an opinion regarding the 
etiology of the veteran's right ankle disorder.  In an 
undated statement (received by VA in June 2002), Nancy 
Duggar, M.D., reported that the veteran had arthritis of the 
feet and ankles and opined that the arthritis is as likely as 
not service related.  In a June 2002 statement from Dr. D. 
Alexander, he opined that the physical demands of the 
veteran's service during World War II could have contributed 
to the onset of his chronic foot and ankle pain.  The Board 
notes, however, that it does not appear that these opinions 
are based on a review of the veteran's claims file.  A 
medical opinion must be based on a examiner's independent 
review of the record.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  In light of these factors, the Board is of the view 
that a VA opinion is warranted to determine the etiology of 
the veteran's disc disorder.  

In addition, the Board notes that Dr. Duggar's treatment 
records showing treatment of the veteran's feet and ankles 
have not been requested; however, those records would be 
helpful in the adjudication of this matter.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:

1.  After obtaining consent from the 
veteran, the RO should request a copy of 
treatment records, including studies, of 
the veteran's arthritis and the feet and 
ankles of Dr. Nancy Duggar.  If these 
records are not available, it should be 
so indicated in writing.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination with the 
appropriate VA medical facility to 
determine the nature and etiology of any 
arthritis of the veteran's ankles and 
legs.  The examiner should review the 
claims file.  The examiner should 
indicate in writing that the file was 
reviewed.  The examiner should be asked 
to state an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any arthritis of the feet and legs was 
caused or aggravated (i.e. increased in 
disability) by the veteran's service-
connected bilateral pes planus, or is 
otherwise related to his military 
service.  



3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
Board for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

